NOTE: This order is nonprecedential.

  Wniteb ~tate5 QCourt of ~peaI5
      for tbe jfeberaI QCircuit

          ANNE WILSON PARHAM
(ALSO KNOWN AS ANNE L. WILSON AND ANNE W.
   PARHAM) AND LAWRENCE NEIL PARHAM
    (ALSO KNOWN AS LARRY N. PARHAM),
             Plaintiffs·Appellees,
                            v.
           SUZANNE HARRIS-ONAXIS AND
              LEE HARRIS-ONAXIS,
               Defendants-Appellants.


                        2012-1519


   Appeal from the United States District Court for the
Northern District of Georgia in case no. 12·CV·0079,
Judge William C. O'Kelley.
                       ORDER
   The court considers whether this appeal should be
dismissed or transferred.
    Suzanne Harris-Onaxis and Lee Harris·Onaxis appeal
from an order of the United States District Court for the
Northern District of Georgia which affirmed a bankruptcy
judge's decision that the debt was not dischargeable. This
court is a court of limited jurisdiction, which does not
appear to include jurisdiction in this matter. 28 U.S.C. §
ANNE WILSON PARHAM V. SUZANNE HARRIS-ONAXIS                   2


1295. The court notes that the notice of appeal states
that Suzanne Harris-Onaxis and Lee Harris-Onaxis
"appeal to the U.S. Court of Appeals for the 11th Circuit."
The district court transmitted the notice of appeal to this
court.
      Accordingly,
      IT Is ORDERED THAT:
    (1) The parties are directed to respond within 14 days
from the date of filing of this order concerning whether
this petition should be transferred to the United States
Court of Appeals for the Eleventh Circuit pursuant to 28
U.S.C. § 163l.
      (2) The briefing scheduled is stayed.

                                 FOR THE COURT


        AUG 022012               lsI Jan Horbaly
           Date                  Jan Horbaly
                                 Clerk


cc: Charles Neil Kelley, Jr., Esq.
    Douglas Lowman Henry, Esq.
                                                        couJ~'f,9P£AlS
                                                   u.s.THE FEllERAL CIRCUITFOR
s26
                                                        AUG 022012
                                                          JANHORBAlV
                                                             ClERK